DETAILED ACTION
	This Office action is responsive to communication received 12/16/2020 – Amendment and IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 2, 3, 5, 6, 8 and 13-20 have been cancelled, as directed.
	Claims 1, 4, 7, 9-12 and 21-30 remain pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter, as presented in the 12/16/2020 amendment.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.  No new matter may be entered. 
The specification lacks proper antecedent basis for the language now in claim 1 and requiring the golf club head has a crown height as measured relative to a ground plane when the club head is in a normal address position; there is a first crown height at a face-to-crown transition region where the face connects to a crown of the club head near a front end of the frame, a second crown height at a crown-to-skirt transition region where the crown connects to a skirt of the golf club head near the aft end of the frame, and a maximum crown height located on the crown insert rearward of the first crown height and forward of the second crown height, and the maximum crown height is greater than both the first and second crown heights.
Response to Arguments
Applicant’s arguments, received with the REMARKS of 12/16/2020, and concerning the various outstanding nonstatutory double patenting rejections that make reference to prior USPNs 10,688,352;  10,556,158 and 10,076,688 are acknowledged.  In view of the amendments to the claims, the previous rejections based upon the prior USPNs listed here 
Applicant’s arguments, received with the REMARKS of 12/16/2020, and with respect to the rejection of claims 1, 4, 7, 9-12 and 21-30 and based upon various combinations of the prior art references to Boggs (USPN 9,381,406), Smith (USPN 6,277,032), Antonious (USPN 6,123,627), Sander (US PUBS 2015/0119165), Beach (USPN 8,430,763), Sargent (US PUBS 2014/0080628) and Sargent (US PUBS 2014/0080622) have been considered, but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the prior art reference to Beach (USPN 8,430,763) was used in the prior rejection and is used again in the new ground of rejection herein below, the applicant simply notes that the Beach reference does not cure the deficiencies discussed with respect to the combination of Boggs, Smith and Antonious, none of which are being applied in the new ground of rejection herein below.  As no specific challenge regarding the previous use of the teachings in Beach has been presented, it is not deemed necessary to provide any further explanation, here.  Applicant’s attention is directed to the new ground of rejection, wherein claim 4 is now being rejected under 35 U.S.C. 103 as being unpatentable over Wood (USPN 5,997,415) in view of Lee (USPN 7,993,216), Sargent (US PUBS 2014/0080628) and Beach (USPN 8,430,763).  Although the prior art reference to Sargent (US PUBS 2014/0080628) was also used in the prior rejection and is used again in the new ground of rejection herein below, the applicant did not challenge any specific matter in the arguments (i.e. applicant has canceled claim 13 against which Sargent was previously applied).  No further comment is deemed necessary, here. 
FOLLOWING IS AN ACTION ON THE MERITS:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claim 1, 9-12 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of USPN 9,914,027 in view of Wood (USPN 5,997,415). 
Specific to claim 1, the claims of the ‘027 patent lacks the features wherein the golf club head has a crown height as measured relative to a ground plane when the club head is in a normal address position. there is a first crown height at a face-to-crown transition region where the face connects to a crown of the club head near a front end of the frame, a second crown height at a crown-to-skirt transition region where the crown connects to a skirt of the golf club head near the aft end of the frame, and a maximum crown height located on the crown insert rearward of the first crown height and forward of the second crown height, and the maximum crown height is greater than both the first and second crown heights.  These features are shown and thereby obviated by the secondary teaching to Wood (see annotated FIG. 2D, herein below), whereby the natural crown curvature of a wood-type club head is retained. 
    PNG
    media_image1.png
    535
    1466
    media_image1.png
    Greyscale

Thus, to have modified the claimed invention of the ‘027 patent to include the various first crown height, second crown height and maximum crown height, as taught by Wood, would have been obvious to provide the ‘027 claimed device with a common bulbous shape that is 
As to claims 25 and 26, Wood obviates the securement of the sole inserts to the sole portion using adhesive or other suitable mechanical means (i.e., col. 4, lines 59-63). 
The remaining limitations in the instant claims are encompassed by, or rendered obvious over, the ‘027 patent.  For instance, as for the requirements in claim 1 and the connection assembly, claim 1 of the ‘027 patent encompasses such features.  For instance, the specifics for the material make-up of the various crown and sole inserts as well as the frame, as set forth in claims 9-11, are generally encompassed by the limitations in claims 3, 5 of the ‘027 patent.  Furthermore, any difference in the material selection for the various cub head parts over what is set forth in the ‘027 patent would have involved a matter of obvious design choice.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  By way of another example and regarding claim 9 and the claimed percentage of a surface of the sole portion taken up by the sole insert, see claim 8 of the ‘027 patent.  As to claim 27, see claims 4 and 6 of the ‘027 patent.  As to claims 28-30, see claim 1 of the ‘027 patent, wherein the track is located forward of the sole opening and includes a plurality of slideably adjustable weights. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of USPN 9,914,027 in view of Wood (USPN 5,997,415) and Beach (USPN 8,430,763).  The claimed invention of the ‘027 patent in view of Wood has been discussed above.  Regarding the claim limitation that a projected CG position BP is less than 2.9 mm, the analogous art reference to Beach teaches such features to be known in the art to improve ball impact efficiency of the club head (col. 17, lines 4-10; col. 18, lines 3-13). Hence, before the effective filing date of the claimed invention, one having ordinary skill in the art would have found it obvious to combine the teachings of the Beach reference with the claimed device in the ‘027 patent to enhance the performance of the golf club head.  

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of USPN 9,914,027 in view of Wood (USPN 5,997,415) and Sargent (USPN 8,758,153).   The claimed invention of the ‘027 patent in view of Wood has been discussed above.  Although the claimed device of the ‘027 patent lacks the specific  configuration of the instant-claimed at least one rib found in claim 7, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have included such features as part of the claimed device of the ‘027 patent in order to reinforce and stabilize the sole as well as provide a more desirable sound at impact with a golf ball in view of the patent to Sargent, which shows it to be old in the art to include multiple ribs within the interior portion of the sole, with at least one rib connected to the sole and the hosel portion, whereby the ribs serve to strengthen the sole and to produce higher sound frequencies when the club head strikes a golf ball.  See col. 54, line 34 through col. 59, line 44 and FIGS. 81, 84, 85 and 86 in Sargent. 
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of USPN 9,914,027 in view of Wood (USPN 5,997,415) and Sargent (US PUBS 2014/0080628).  
As to claims 21 and 22, the claimed device of the ‘027 patent lacks the now-claimed screw and aperture that are part of the claimed weight. Sargent shows it to be old in the art to fashion a weight arrangement (9340) with a mass or weight (9344) that includes an opening to receive a threaded bolt (9346) for securing the weight to the club head.  See paragraph [0441] and FIGS. 99 and 100 in Sargent.  In view of the publication to Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘027 patent by using an arrangement that comprises a separate weight and a screw to secure the weight, with there being a reasonable expectation of success that the weight and screw combination would likewise provide a means for securely fastening the weight to the club head. 
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of USPN 9,914,027 in view of Wood (USPN 5,997,415) and Lee (USPN 7,993,216). 
As to claims 23 and 24, the claimed invention of the ‘027 patent does not require a face opening and a face plate received therein, and wherein the face plate comprises composite material.  Note that Wood shows an arrangement in which the face portion (311) appears to be integrally formed with the main body frame.  The secondary teaching to Lee obviates the use of a face that is integral with, or separately attached to, the remaining frame portion of the club head body.  See col. 7, lines 60-66 in Lee. In this way, Lee may choose the same or different materials for each of the body and the face, as appropriate (i.e., col. 6, line 35 through col. 7, line 3). In view of the patent to Lee, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘027 patent by separately forming the face and subsequently attached the face to the frame, the motivation being to enable greater latitude in the selection of materials for the various club head parts based upon the desirable properties of the known materials.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Moreover, note that Wood obviates the use of a composite material for the face plate (i.e., col. 7, lines 1-3 and lines 24-29). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
/
/
/
Claims 1, 7, 9-12 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (USPN 5,997,415) in view of Lee (USPN 7,993,216) and Sargent (US PUBS 2014/0080628). 
As to claim 1, Wood shows a golf club head (100) comprising: a frame (i.e., shell 300 and sole plate element 314 together form a frame) having at least one sole opening (i.e., open bottom 304; col. 4, line 53) positioned at a lower portion of the frame, a crown opening (i.e., open top 302; col. 4, line 51) positioned at an upper portion of the frame, a face (311) positioned at a forward portion of the frame, an aft end (i.e., FIG. 3A shows an aft end adjacent numeral 310) positioned at a rear portion of the frame, and a hosel (345) extending from a heel side of the frame in the sole, the frame being made at least in part of a metal or metal alloy (i.e., col. 4, lines 6-7 and lines 45-47 disclose investment and casting operations, which inherently apply to using metallic materials in the manufacturing process); a crown insert (316) joined to the frame to cover the crown opening; a sole insert (i.e., 318, 320) joined to the frame to cover the sole opening (304), the sole insert (318, 320) comprising a non-metal material (i.e., lines 56-59); a first weight secured to the lower portion of the frame proximate the rear portion of the frame (i.e., FIG. 3A shows screw 322 that functions as a weight and is located distal from the face portion and closer to the rear of the club head); a second weight (i.e., FIG. 3A and screw 322 that functions as a weight and is located distal from the hosel 345 and closest to the toe portion) secured to the lower portion of the frame proximate the forward portion of the frame and toe-ward of the heel-side of the club head (i.e. the screw 322 previously mentioned and located distal from the hosel is indeed located toe-ward of the heel-side of the club head; the heel-side shaft connection port is explained herein below); wherein the golf club head has a crown height as measured relative to a ground plane when the club head is in a normal address position. there is a first crown height at a face-to-crown transition region where the face connects to a crown of the club head near a front end of the frame, a second crown height at a crown-to-skirt transition region where the crown connects to a skirt of the golf club head near the aft end of the 
    PNG
    media_image1.png
    535
    1466
    media_image1.png
    Greyscale

Wood lacks the feature that the crown insert (316) comprises a non-metal material.  Lee shows it to be old in the art to provide a wood-type club head with composite top and bottom inserts for strategic weighting of the club head (i.e., col. 2, lines 13-14; lines 40-43; col. 3, lines 17-19; col. 6, line 47 through col. 7, line 3; col. 12, lines 5-30).  In view of the patent to Lee, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Wood by fabricating the crown insert (316) from a non-metallic material, with there being a reasonable expectation of success that an insert formed of composite material would move more discretionary mass to other portions of the club head (e.g., the center of gravity may generally be lowered as compared to a club head having a metallic crown insert). 
Wood also lacks the feature wherein the lower portion of the frame includes a heel-side shaft connection port including a fastener opening for connecting a flight control technology (FCT) component.  Sargent shows it to be old in the art to provide a hosel-to-shaft connection system that enables the lie angle and/or loft angle of the club head to be varied (i.e., paragraphs [0221, 0227, 0228] and FIGS. 16-19).  In view of the patent to Sargent, one of ordinary skill in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
	As to claim 7, structure (312) in Wood clearly serves as a rib element attached to the frame. 
	As to claim 9, the non-metal material of the sole insert (318, 320) in Wood comprises a thermoplastic composite material (i.e., col. 4, lines 56-58). 
	As to claim 10, the secondary teaching to Lee obviates the use of carbon fiber composite materials for the sole insert (i.e., col. 6, lines 53-60).  Also, Wood already discloses that any plastic, fiber or other suitable material may be used in place of the thermoplastic material (i.e., col. 4, lines 58-59).  In view of the combined teachings of Wood and Lee, one of ordinary skill in the art and before the effective filing date of the claimed invention would have founds it obvious to select a continuous carbon fiber composite material for the sole insert (318, 320) of Wood to take advantage of the natural and desirable properties of carbon fiber composite materials.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	As to claim 11, the secondary teaching to Lee obviates the use of titanium material for the frame portion (i.e., col. 6, lines 49-53 and a description of materials for band 114).  Also, wood already notes that a casting procedure may be used to form the frame, which suggests that any number of metallic materials known in the golf club head art may be used to make the frame portion.  In view of the combined teachings of Wood and Lee, one of ordinary skill in the art and before the effective filing date of the claimed invention would have founds it obvious to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	As to claim 12, in Wood, the sole insert (i.e., elements 318 and 320) clearly account for at least 20% of a surface area of the sole portion.  See FIG. 3C. 
	As to claim 21, the second weight (322) in Wood is itself a screw and is able to be secured to the lower portion of the frame.  See FIG. 3A. 
	As to claim 22, Wood does not explicitly show a weight that has an opening within which a screw may be received.  Sargent shows it to be old in the art to fashion a weight arrangement (9340) with a mass or weight (9344) that includes an opening to receive a threaded bolt (9346) for securing the weight to the club head.  See paragraph [0441] and FIGS. 99 and 100 in Sargent.  In view of the publication to Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Wood by replacing the weight (322) that is in the form of a screw with an arrangement that comprises a separate weight and a screw to secure the weight, with there being a reasonable expectation of success that the weight and screw combination would likewise provide a means for securely fastening the weight to the club head.  Here, the modification of Wood to use a weight having an opening that receives a screw as opposed to a screw that itself is a weight would have involved a simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Similarly, the use of a screw or a bolt to fasten the weight would simply have involved an obvious design choice in the selection of a suitable mechanical expedient for attaching the weight to the club head. 
	As to claim 23, Wood shows an arrangement in which the face portion (311) appears to be integrally formed with the main body frame.  The secondary teaching to Lee obviates the use of a face that is integral with, or separately attached to, the remaining frame portion of the club head body.  See col. 7, lines 60-66 in Lee.  In this way, Lee may choose the same or different In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	As to claim 24, the face plate in Wood comprises a composite material (i.e., col. 7, lines 1-3 and lines 24-29). 
	As to claim 25, the sole insert (i.e., elements 318, 320) in Wood is permanently joined to the frame.  Here, Wood uses adhesives, screws or bolts to fasten the sole insert portions (i.e., col. 4, lines 59-63). 
	As to claim 26, Wood uses adhesive to join the sole insert to the sole portion (i.e., col. 4, lines 59-63).
As to claim 27, although Wood does not explicitly show that the first weight (see FIG. 3C and the weight 322 at the rear, to the left of numeral 304) is secured to the frame rearward of the sole opening, the teaching reference to Lee shows it to be old in the art to provide weights (17) rearward of the sole inserts (120, 122).  See FIG. 8 in Lee.  In this way, Lee may more effectively navigate the placement of the weights around the lower periphery of the club head for optimal weight distribution.  See col. 9, line 47 through col. 10, line 8; col. 12, lines 20-30 and lines 36-54 in Lee.  In view of the patent to Lee, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Wood by placing the first weight (322) that is located adjacent the rear portion of the club head body such that the weight is rearward of the location of the sole insert (318, 320), the motivation being to help enhance the moment of inertia by placing the weight closer to the periphery of the club head.  A movement of the first weight (322) identified in Wood to a location rearward of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
	As to claim 28, FIG. 3C shows the second weight identified in Wood as element (322) illustrated in FIG. 3C and located closer to the toe-side adjacent numeral 106.  This weight element (322) is clearly positioned forward of the sole opening that is covered by insert (320). 
As to claims 29 and 30, Wood in view of Lee lacks the feature that the second screw is secured within a recessed portion of the frame, and the recessed portion of the frame is proximate the heel-side shaft connection port (claim 29).  Moreover, Wood in view of Lee does not disclose wherein the recessed portion of the frame comprises a weight track, and wherein the second weight is configured to slide within the weight track (claim 30).  Here, Sargent shows it to be old in the art to include a weight track within a recessed portion of the club head sole portion that extends in the heel/toe direction so that the location of the center of gravity of the head may be adjust over a range of positions in accordance with the needs of an individual golfer (see paragraphs [0430, 0437] and FIG. 93B in Sargent).  Here, the addition of these features (a weight track formed within a recessed portion of the club head frame and integral with the frame, wherein a weight is slideably retained by the weight track to permit lateral toe-heel adjustment of the center of gravity) to the device in Wood would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (USPN 5,997,415) in view of Lee (USPN 7,993,216), Sargent (US PUBS 2014/0080628) and Beach (USPN 8,430,763).  Regarding the claim limitation that a projected CG position BP is less than 2.9 mm, the analogous art reference to Beach teaches such features to be known in the art to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, the further limitations in independent claim 1 reciting the location of each of the first and second weights along with the relation among the first crown height, the second crown height and the maximum crown height necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711